Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 2, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

  161953                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  MAPLE MANOR REHAB CENTER, LLC,                                                                        Elizabeth M. Welch,
  and MAPLE MANOR REHAB CENTER OF                                                                                     Justices
  NOVI, INC.,
              Plaintiffs-Appellants,
  v                                                                 SC: 161953
                                                                    COA: 349168
                                                                    Ct of Claims: 18-000271-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellee,
  and
  DEPARTMENT OF HEALTH AND
  HUMAN SERVICES,
           Defendant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the July 23, 2020 judgment
  of the Court of Appeals is considered. We DIRECT the parties to file supplemental briefs
  within 21 days of the date of this order identifying the authority empowering the
  Department of Health and Human Services to administer Michigan’s Medicaid Long-Term
  Care Quality Assurance Assessment Program, MCL 333.20161. Compare MCL
  333.1104(4) (“ ‘Department’, except as provided in articles 8, 15, and 17, means the
  department of health and human services.”); with MCL 333.20104(4) (located within
  article 17 of the Public Health Code, MCL 333.20101 to MCL 333.22260, stating,
  “ ‘Department’ means the department of licensing and regulatory affairs.”).

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 2, 2021
           b0526
                                                                               Clerk